DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-7 were amended, claims 8-12 were canceled, and claims 13-25 were newly added in the preliminary amendment filed on 8/26/2019.  Claims 1-7 and 13-25 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    122
    792
    media_image1.png
    Greyscale
(filing receipt dated 12/1/2021). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
The Applicant’s election, with traverse, of Group I, claims 1-6, 13-15, and 21-25 and the species of the following compound: 
    PNG
    media_image2.png
    283
    358
    media_image2.png
    Greyscale
 in the response filed on 6/27/2022, is acknowledged. However, claims 1-6, 13-15, and 21-25 have been determined to be directed to an allowable product after a search of the prior art was conducted.  Also see MPEP 803.02. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7 and 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/28/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In the second line of text in claim 1 (the first line of text under Formula I), the phrase “or prodrug” was deleted.

In the third line of text in claim 2 (the first line of text under the compounds of Formula IIa and Formula IIb), the phrase “or prodrug” was deleted.

The final two lines of claim 2 were deleted and replaced by the following: 
--hydroxyacylamido or optionally substituted alkylthiol.--.

In line 3 of claim 3, the word “pyradazinyl” was deleted and replaced by –pyridazinyl--.

Lines 3-4 of the paragraph defining variable “R1” in claim 3 were deleted and replaced by the following: 
--imidazolyl; piperazinyl that is optionally substituted with 1-4 C1-6 alkyl groups; and a C1-6 alkyl or amino or oxy group that is optionally substituted with a heterocyclic group;--. 

In line 2 of the paragraph defining variable “R2” in claim 3, the word –and—was inserted before the word “piperidyl”.

In line 6 of claim 4, the phrase “or C1-6 alkyl” was deleted and replaced by –and a C1-6 alkyl--.

In line 10 of claim 4, the word –and—was inserted before the word “piperazinyl”.

In line 15 of claim 4, the phrase “or morpholinyl;” was deleted and replaced by –and morpholinyl;--.

In line 2 of claim 5, the phrase “or prodrugs” was deleted.
In the final line of claim 6, the phrase “or prodrugs” was deleted.

In line 2 of claim 7, the phrase “or preventing” was deleted.

In line 5 of claim 7, the phrase “or prodrug” was deleted.

In line 6 of claim 7, the phrase “or prodrug” was deleted.

	In the penultimate line of claim 19, the word “or” was deleted and replaced by –and--.

	In line 2 of claim 20, the phrase “or prodrug” was deleted.

	In line 2 of claim 21, the phrase “or prodrug” was deleted.

	Lines 1-2 of claim 23 were deleted and replaced by the following: 
--The pharmaceutical composition of claim 22, wherein the known anticancer drug is selected from the group consisting of: busulfan, melphalan,--.

In line 6 of claim 24, the phrase “or C1-6 alkyl” was deleted and replaced by –and a C1-6 alkyl--.

In line 10 of claim 24, the word –and—was inserted before the word “piperazinyl”.

In line 15 of claim 24, the phrase “or morpholinyl;” was deleted and replaced by –and morpholinyl;--.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Nagasing on 8/26/2022.
Allowable Subject Matter
Claims 1-7 and 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance. The closest prior art to the compounds claimed is that disclosed in: i) WO2016/155884 (of record in the IDS filed on 10/24/2019); ii) Demirayak (of record in the IDS filed on 10/24/2019); iii) Meric (of record in the IDS filed on 10/24/2019); iv) WO2015/170081 (of record in the IDS filed on 3/27/2022); v) Rida (“Benzimidazole condensed ring system. 1. Syntheses and biological investigations of some substituted pyrido[1,2a]benzimidazoles” J. Heterocycl. Chem., 25(4), 1988, p. 1087-1093); Gonzales (“Generation of tricyclic imidazo[1,2-a]pyrazines as novel PI3K inihibitors by application of a conformation restriction strategy” Bioorganic and Medicinal Chemistry Letters 27, 2017, p. 2536-2543).

Reference i) teaches tricyclic heteroaromatic compounds of the following formula (I) for use as ATM kinase inhibitors: 
    PNG
    media_image3.png
    161
    259
    media_image3.png
    Greyscale
.
Reference ii) teaches tricyclic heteroaromatic compounds of the following formulas 5 and 10a-h for use as anticancer and anti-HIV agents:
 
    PNG
    media_image4.png
    95
    148
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    109
    121
    media_image5.png
    Greyscale
.
Reference iii) teaches tricyclic heteroaromatic compounds of the following formula III for use as cytotoxic agents toward F2408 and 5RP7 cells: 
    PNG
    media_image6.png
    91
    116
    media_image6.png
    Greyscale
.
Reference iv) teaches tricyclic compounds of the following formula I for use as ATM kinase inhibitors: 
    PNG
    media_image7.png
    143
    284
    media_image7.png
    Greyscale
.
Reference v) teaches a variety of tricyclic benzimidazole ring systems for use as antibacterial agents.  See Schemes 1-3.  However, none of the compounds meets or suggests the limitations of those claimed. 
Reference vi) teaches the following tricyclic piperidine imidazo[1,2a]pyrizine compounds for use as PI3K inhibitors: 

    PNG
    media_image8.png
    107
    583
    media_image8.png
    Greyscale
.
	None of these references teach or suggest modifying any of the known compounds to arrive at those claimed to produce ATM kinase inhibitors.  Therefore, the claimed compounds appear to be free from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622